             Case 5:20-cv-01520-LHK Document 37 Filed 01/27/21 Page 1 of 4




  1    Steven L. Weinstein
       steveattorney@comcast.net
  2    P.O. Box 27414
       Oakland, California 94602
  3    Telephone (510) 336-2181
  4    Additional Attorneys appearing on Signature Page
  5    Attorneys for Plaintiff and the Classes
  6
                             IN THE UNITED STATES DISTRICT COURT
  7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
  8
1.
2. 9    LOUIS FLOYD, individually and on behalf
        of all others similarly situated,
 10                                            6. Case No. 5:20-cv-01520-LHK
3.                              Plaintiff,
 11
4.      v.                                            7.   STATUS REPORT AND REQUEST TO
 12                                                        VACATE CASE MANAGEMENT
5.      SARATOGA DIAGNOSTICS, INC., a                      CONFERENCE
 13     California Corporation, and THOMAS
        PALLONE, an individual,
 14
                                Defendant.
 15
8.                                                    9.
 16
              Plaintiff Louis Floyd (“Floyd” or “Plaintiff”) respectfully provides the following status
 17
       report and requests that the Court vacate the case management conference scheduled for February
 18
       3, 2021, at 2:00 p.m. In support of this request, Plaintiff states as follows:
 19
              1.      Plaintiff filed his Class Action Complaint (“Complaint”) on March 1, 2020, Saratoga
 20
       Diagnostics, Inc. (“Saratoga”) and Thomas Pallone (“Pallone”) (collectively “Defendants”). (Dkt.
 21
       1.)
 22
              2.      On March 2, 2020 the Court issued summonses directed to Defendants. (Dkt. 5.)
 23
       Thereafter, Plaintiff arranged for both Defendants to be served via process server.
 24
              3.      To date, Plaintiff has attempted service on both Defendants on nine (9) occasions as
 25
       well as additional attempt via mail.
 26
              4.      On June 4, 2020, the Court continued the previously scheduled case management
 27
 28
             STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                           1
           Case 5:20-cv-01520-LHK Document 37 Filed 01/27/21 Page 2 of 4




1    conference to February 3, 2021, at 2:00 p.m. (Dkt. 34.)
2           5.      On July 10, 2020, based on his inability to effectuate service, Plaintiff filed a
3    Renewed Motion for Order Regarding Alternative Service on Defendants. (Dkt. 23.)
4           6.      On August 5, 2020, this Court granted Plaintiff’s Renewed Motion for Order
5    Regarding Alternative Service. (Dkt. 24.) In doing so, the Court deemed service on Pallone
6    sufficient on July 13, 2020. (Id.) Further, the Court permitted Plaintiff to serve Defendant Saratoga
7    via the California Secretary of State pursuant to California Corporations Code Section 1702(a). (Id.)
8           7.      Plaintiff served Defendant Saratoga via the California Secretary of State on August
9    17, 2020 (dkt. 27), placing its deadline to respond to Plaintiff’s Complaint on September 8, 2020.
10          8.      Neither defendant appeared nor responded to Plaintiff’s Complaint in any fashion.
11          9.      On October 14, 2020, the Clerk of Court entered default against Defendant Saratoga
12   (dkt. 29) and Pallone (dkt. 33).
13          10.     On November 25, 2020, Plaintiff filed his Motion for Class Certification and
14   Request for Leave to Conduct Discovery (the “Motion”). (Dkt. 35.)
15          11.     The Court scheduled a hearing on the Motion for April 1, 2021, at 1:30 p.m.
16          12.     At this time, neither Defendant has appeared in this case and the sole pending
17   deadline on the docket is the hearing on the Motion.
18          13.     Consequently, Plaintiff respectfully requests that the Court vacate the Case
19   Management Conference scheduled for February 3, 2021.
20          14.     Therefore, Plaintiff respectfully requests that the Court vacate the Case Management
21   Conference and for such additional relief as the Court deems necessary and just.
22
23                                                 Respectfully submitted,

24   Dated: January 27, 2021                       LOUIS FLOYD, individually and on behalf of all
                                                   others similarly situated,
25
26                                                 By: /s/ Taylor T. Smith
                                                           One of Plaintiff’s Attorneys
27
28
          STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                       2
     Case 5:20-cv-01520-LHK Document 37 Filed 01/27/21 Page 3 of 4




                                   Steven L. Weinstein
1                                  steveattorney@comcast.net
                                   P.O. Box 27414
2                                  Oakland, CA 94602
                                   Telephone: (510) 336-2181
3
                                   Patrick H. Peluso (admitted pro hac vice)
4                                  ppeluso@woodrowpeluso.com
                                   Taylor T. Smith (admitted pro hac vice)
5                                  tsmith@woodrowpeluso.com
                                   Woodrow & Peluso, LLC
6                                  3900 East Mexico Avenue, Suite 300
                                   Denver, Colorado 80210
7                                  Telephone: (720) 213-0676
                                   Facsimile: (303) 927-0809
8
9                                  Counsel for Plaintiff and Putative Class

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                      3
          Case 5:20-cv-01520-LHK Document 37 Filed 01/27/21 Page 4 of 4




1                                    CERTIFICATE OF SERVICE
2           The undersigned hereby certifies that a true and correct copy of the above titled document
3    was served upon counsel of record by filing such papers via the Court’s ECF system on January
4    27, 2021.
5                                                /s/ Taylor T. Smith
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                     4
